EXHIBIT 10.13


The CORPORATEplan for RetirementSM 
EXECUTIVE PLAN






Adoption Agreement








IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue) Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer's attorney prior to
adoption.




















































Plan Number: 44314                                         ECM NQ 2007 AA    
(07/2007)                                                     12/21/2012
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.13




ADOPTION AGREEMENT ARTICLE l






1.01    PLAN INFORMATION


(a)
        Name of Plan:



This is the Chicago Board Option Exchange Executive Retirement Plan (the
"Plan").




















































































Plan Number: 44314                                         ECM NQ 2007 AA    
(07/2007)                                                     12/21/2012
Page 1
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.13




AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:     Chicago Board Option Exchange Executive Retirement Plan (the
"Plan")                
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or
makes a new election(s) in this Adoption Agreement. Attach the amended page(s)
of the Adoption Agreement to
these execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
Attachment B
01/01/2012
 
 
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        12/21/2012                    












































Plan Number: 44314                                         ECM NQ 2007 AA    
(07/2007)                                                     12/21/2012
Page 2
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.13




AMENDMENT EXECUTION PAGE
(Employer's Copy)






Plan Name:     Chicago Board Option Exchange Executive Retirement Plan (the
"Plan")                 
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or
makes a new election(s) in this Adoption Agreement. Attach the amended page(s)
of the Adoption Agreement to
these execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
Attachment B
01/01/2012
 
 
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.        


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        12/21/2012                    












































Plan Number: 44314                                         ECM NQ 2007 AA    
(07/2007)                                                     12/21/2012
Page 3
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.13




ATTACHMENT B


Re: SUPERSEDING PROVISIONS
for




Plan Name:    Chicago Board Option Exchange Executive Retirement Plan (the
“Plan”)    






(a)
Superseding Provision(s) - The following provisions supersede other provisions
of this Adoption Agreement and/or the Basic Plan Document as described below:



1.    Notwithstanding anything to the contrary in Section 1.04, for purposes of
determining Employer
Contributions under the Plan, Compensation shall include only base compensation
and bonuses
(including amounts deferred by the Participant under the Chicago Board Options
Exchange Deferred
Compensation Plan for Officers). Compensation shall specifically exclude amounts
contributed by
the Employer under the Senior Executive Cafeteria Plan.


2.    If elected by the Participant on his or her initial election form,
distribution of a Participant's entire
interest in the Plan shall be made after the date of consummation of a Change in
Control in
accordance with Sections 1.07(a)(l)(G) and 1.07(c)(l); provided, however, that a
Change in Control
shall not include:


(a)        any change in form of organization of the Employer from a non-stock
entity to a
stock corporation, or


(b)        any public offering of the Employer' s shares of stock after it
becomes a stock
corporation.


If the Participant fails to make an election, a Change in Control distribution
shall not be made to the
Participant.






3. 8.01(e) Notwithstanding anything herein to the contrary, with respect to any
Specified Employee,
if the applicable payment trigger is Separation from Service, then payment shall
not commence
before the date that is six months after the date of Separation from Service
(or, if earlier, the date of
death or Disability of the Specified Employee, pursuant to Section 7.02 and
7.07). Payments to
which a Specified Employee would otherwise be entitled during the first six
months following the
date of Separation from Service are delayed by six months.












 




Plan Number: 44314                                         ECM NQ 2007 AA    
(07/2007)                                                     12/21/2012
Page 4
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.13


Amendment to Chicago Board Options Exchange Executive Retirement Plan


WHEREAS, Chicago Board Options Exchange, Inc. (the “Company”) maintains the
Chicago Board Options Exchange Executive Retirement Plan, as amended and
restated effective January 1, 2009, and as thereafter amended effective July 15,
2009, January 1, 2012, January 1, 2014 and January 1, 2015 (the “Plan”), for the
benefit of certain officers and other key employees of the Company and its
affiliates; and


WHEREAS, the Company now considers it desirable to amend the Plan (i) to provide
that no employees shall commence participation in the Plan on or after January
1, 2017 and (ii) to clarify that references to “Compensation” in the Plan shall
exclude severance benefits.


NOW, THEREFORE, pursuant to Section 9.01 of the Plan, the Plan hereby is amended
as follows:


1. Section 1.03 of the Adoption Agreement under the Plan is amended to read as
follows:


“Effective January 1, 2017, the Plan is frozen, such that no Employees shall
commence participation in the Plan on or after such date. The following
Employees who were participating in the Plan prior to January 1, 2017 shall be
grandfathered and continue to participate in the Plan until their employment
terminates:


Employee Name
Employee Job Title
Alan Dean
EVP, Finance & Administration and CFO
Joanne Moffic-Silver
EVP-General Counsel & Corp Secretary
Gerry O’Connell
EVO and CIO
Ed Provost
President and COO
Phil Slocum
EVP, Chief Risk Officer
Ed Tilly
CEO

”
2. Section (a)1 of Attachment B to the Plan is amended by deleting the last
sentence thereof and inserting the following sentence in its place:


“Compensation shall specifically exclude (i) amounts contributed by the Employer
under the Senior Executive Cafeteria Plan or any successor thereto and (ii)
amounts payable to Participants as a severance benefit, including amounts
payable under the CBOE Holdings, Inc. Executive Severance Plan (except as
otherwise provided pursuant to Appendix C of the CBOE Holdings, Inc. Executive
Severance Plan).”
    
Except as modified above, all other terms and conditions of the Plan shall
remain in full force and effect as originally stated, and this amendment is
hereby made a part of the Plan.


IN WITNESS WHEREOF, the Company has caused this amendment to be effective as of
January 1, 2017.
CHICAGO BOARD OPTIONS EXCHANGE, INC.                         
By: /s/ Pamela Culpepper 12/29/2016    
Date





